Schreiber, J.
(dissenting in part and concurring in part). Bryant’s petition only sought relief from his conviction of armed robbery. At the hearing on the petition his counsel argued that the plea bargain offered Bryant was the same as that submitted to Gibson, which in counsel’s opinion was “an illegal plea bargain” in that Bryant failed to exercise his right of direct appeal because, if he did so, he “would have to face further charges.”
No claim was made that the plea agreement was not made knowingly, voluntarily and with the advice of counsel. Accepting as true the oral assertions of counsel, one can only conclude that the defendant made no showing to justify per*542mitting an appeal from the armed robbery conviction— which is all he seeks — to be made out of time. Nor has he demonstrated any basis for nullifying the plea bargain. I would affirm the trial court’s denial of the defendant’s petition insofar as it seeks relief from the plea bargain, essentially for the same reasons recited in my concurring opinion this day in State v. Gibson, 68 N. J. 499 (1975).
Insofar as the claim for credit on the sentence is concerned, I concur with the majority that the matter should be remanded to the trial court to hold a hearing to ascertain the facts and apply the stated principle.
For reversal and remandment — Chief Justice Hughes, Justices Mountain, Sullivan and Clieeobd and Judge Coneord — 5.
For reversal — Justice Pashman. — 1.
For reversal and modification — Justice Schreiber — 1.